department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi postf-168625-01 uilc internal_revenue_service national_office legal advice memorandum for john f eiman special litigation assistant cc lm nr hou from david r haglund senior technician reviewer cc psi subject loan transactions this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer x y z bank p1 p2 postf-168625-01 corporation a corporation b corporation c_corporation d corporation e corporation f dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo a postf-168625-01 b c e f g h i j k l m n a b month a month b month c month d year year year year postf-168625-01 d1 d2 d3 d4 d5 d6 d7 d8 d9 issue what arguments may the service raise to challenge the following transactions conclusion the service may argue that the substance of the transactions was a loan from p2 to p1 for which p2 received a b limited_partnership_interest in p1 in addition to the monthly interest payments due from p1 facts taxpayer is the common parent of an affiliated_group_of_corporations that files a consolidated_return taxpayer wholly-owns corporation x and x wholly-owns corporations y and z in month b and month c of year taxpayer and bank agreed to a prearranged plan whereby y and z would form a partnership p1 bank would solicit investors to form a different partnership p2 bank would make a loan to p2 and p2 would use the loan proceeds to purchase an interest in p1 taxpayer’s documentation explains that the objectives of the prearranged transactions which are more fully described below were designed to place approximately dollar_figured of limited_partnership interests with outside investors in two different offerings treat the limited_partnership_interest as traditional equity for legal and tax purposes and consolidated as other liabilities for accounting purpose organize the partnership and limited_partnership_interest to minimize return requested by the outside investors by designing an attractive postf-168625-01 package placing environmentally risky assets in a corporate subsidiary and providing corporate investors with a preferred_return and lower share of losses limit outside investors’ p2’s commitment to a years with an opportunity to renew for extended period based on renegotiated terms allow p2 to maintain control and almost all upside share of profits and value of business_assets employed allow corporation a complete flexibility on future business ventures and activities without ongoing approval from the outside investor additionally upon examination x stated that the business objectives for the p1 transaction was to raise cash from third parties without increasing financial statement debt retain the upside potential of the transferred assets defer potential losses for financial statement purposes and leave taxpayer with the flexibility to pursue other restructuring options in accordance with the prearranged plan on d1 y and z formed p1 y contributed the stock of three of its subsidiaries including corporation a and properties to p1 in exchange for a j limited_partnership_interest y separately transferred other_property with an adjusted_basis of approximately dollar_figuree and a fair_market_value of approximately dollar_figureb to p1 in exchange for a b general_partnership interest in p1 y’s total adjusted_basis in the assets was approximately dollar_figureo and the fair_market_value of the assets was approximately dollar_figurel z contributed partnership_interest in p1 z’s adjusted_basis in the assets was approximately dollar_figureg and a fair_market_value of the assets was approximately dollar_figurem z was the managing partner and tax_matters_partner of p1 consistent with the parties’ expectations p1 did not realize significant if any income from the properties contributed to p1 by y contributed to but did realize substantial income from the p1 by z to p1 in exchange for a m general in month d year in accordance with the prearranged plan corporation a was renamed corporation f and the properties previously transferred from y to p1 were transferred to corporation f in a purported sec_351 transaction in furtherance of the prearranged plan on d2 bank approved a loan syndication program in the amount of dollar_figurek to be accomplished in two phases phase involved a a year term_loan in the amount of dollar_figurei to be made to p2 for the purpose of purchasing an interest in p1 to be fully funded by bank by d3 and syndicated in month a year phase involved up to a dollar_figuref term_loan to p2 arranged by bank on a best efforts basis and expected to be syndicated in month a year concurrent with syndication of phase of the loan bank’s documents state that p2 was formed to purchase and own a limited_partnership_interest in p1 for a years although bank’s documentation lists p2 as the borrower bank’s documentation lists x as the sponsor of the project and states that taxpayer engaged bank to structure and place limited_partnership interests and a term_loan facility for p2 as postf-168625-01 a condition of loaning the money bank required the execution of a separate security_agreement a debt interest_rate_swap agreement and a guaranty by x on d4 corporation b corporation c_corporation d and corporation e which were solicited by bank for the purpose of contributing dollar_figurec to form p2 formed p2 although p2’s partnership_agreement contemplated p2’s existence for b years the financial models in p2’s documents indicates that the parties expected a liquidation of p2’s investment in p1 at the end of a years also on d4 p2 used the phase loan proceeds and the cash contributed to it by the corporation b corporation c_corporation d and corporation e to pay dollar_figurej to y for a i limited_partnership_interest in p1 bank transferred the loan proceeds directly to y y transferred the cash to taxpayer pursuant to a revolving credit agreement among taxpayer and its subsidiaries taxpayer reported a long term capital_loss of dollar_figuren from the purported sale after the purported sale y owned a b general_partnership interest and a c limited_partnership_interest in p1 z owned a m general_partnership interest in p1 and p2 owned a i limited_partnership_interest in p1 as discussed below y purportedly sold its remaining limited_partnership_interest to p2 also on d4 the p1 partnership_agreement was amended the following provisions were among the amendments the managing partner z could at any time elect to cause all of the limited partner’s interest to be retired the limited partners did not have any right or power to take part in the management or control of the p1 income was to be allocated first to the limited partners’ cumulative priority return which was defined as e per annum of the dollar_figurej at risk capital invested by p2 f if the distribution was in arrears income was allocated next to restore any losses of the limited partners then to restore any losses of the general partners and then to expenses of the general partners that exceeded cumulative profits any remaining balance was allocated b to the limited partners and n to the general partners interest on the loans was paid from one of taxpayer’s accounts designated as p1 to bank as agent on d5 p2 purchased y’s remaining c limited_partnership_interest in p1 with the dollar_figuref increase to the loan agreed to by bank taxpayer reported a long-term_capital_loss from the sale in the amount of dollar_figureh on d6 y and p2 entered into an agreement whereby y acquired an option to repurchase the limited_partnership interests from p2 1the p2 partners were also required to contribute an additional dollar_figurea to effect p2’s purchase d5 purchase of y’s c limited_partnership_interest in p1 below described postf-168625-01 although the facts with respect to events that occurred between year and year are currently under development the field has ascertained the following bank’s loan to p2 was repaid in year on d8 p2 sold its partnership_interest in p1 to an entity believed to be unrelated to taxpayer p1 did not have an election under sec_754 in effect until year on d7 z transferred h of its general_partnership interest in p1 to a subsidiary of taxpayer by d9 of the entities that owned a partnership_interest in p1 in year only y whose interest in p1 was reduced to a remained a partner in p1 on d9 x owned l of p1 and a taxpayer subsidiary other than the subsidiary described in number above owned a k interest in p1 and the entity that purchased p2’s former limited_partnership_interest in p1 owned a g interest law and analysis the service may argue that the substance of the transactions was a loan from p2 to p1 for which p2 received a b limited_partnership_interest in p1 in addition to the monthly interest payments due from p1 when courts decide whether the parties to a transaction were in a partner- partnership or a debtor-creditor relationship typically at issue is whether advances to a partnership are actually loans or contributions to capital see eg eugene c hartman 17_tcm_1020 joseph w 43_tc_90 lamar hunt 59_tcm_635 asa investerings partnership v commissioner 76_tcm_325 aff’d on other grounds 201_f3d_505 d c cir in the transactions described above taxpayer and bank agreed to a prearranged plan whereby taxpayer’s subsidiaries y and z formed p1 bank solicited investors to form p2 bank loaned dollar_figurek to p2 and p2 used the loan proceeds to purchase an interest in p1 at issue in this case is whether p2’s purported purchase of y’s limited_partnership_interest was actually a loan by p2 to p1 consequently the analysis in this case is identical to the analysis in the cases cited above in that we must determine whether p2 was in a partner-partnership or debtor-creditor relationship with p1 whether parties are in a partnership or a debtor-creditor relationship is a question of fact to be determined from all the facts and circumstances see hambuechen t c pincite 74_tc_476 asa investerings partnership t c m pincite in resolving questions of debt versus equity courts have identified and considered various factors see dixie dairies t c pincite citations omitted among the factors which have been considered are the names given to the certificates evidencing the indebtedness presence or absence of a fixed maturity_date the source of payments the right to enforce payments participation in management as a result of the advances in relation to regular creditors intent of the parties identity of interest between creditor and partner thinness of capital structure in relation to postf-168625-01 debt ability of partnership to obtain credit from outside sources use to which advances were put failure of debtor to repay and risk involved in making advances see dixie dairie sec_74 t c pincite the identified factors are not equally significant nor is any single factor determinative moreover due to the myriad factual circumstances under which debt-equity questions can arise all of the factors are not relevant to each case see dixie dairie sec_74 t c pincite citations omitted moreover the ultimate question is whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a loan for which repayment was expected regardless of the success of the venture see dixie dairies t c pincite we must look to the substance of the transactions rather than the form see 293_us_465 hambuechen t c pincite asa investerings partnership t c m pincite taxpayer and bank formalized the transactional documents to evidence that the transactions were a loan by bank to p2 followed by p2’s purchase of y’s j limited_partnership_interest in p1 we believe that the documents taken together support the view that the transactions were in substance a loan from bank to p2 followed by a loan from p2 to p1 for which p2 received a b limited_partnership_interest in p1 in addition to the monthly interest payments due from p1 taxpayer and x both stated that a business objective of the transactions was to raise cash from third parties without increasing financial statement debt in order to accomplish this objective taxpayer devised the prearranged plan that would provide taxpayer with a cash loan without requiring taxpayer to show the loan on its balance_sheet in addition the parties structured the transactions to provide taxpayer with a substantial tax loss taxpayer caused its subsidiaries y and z to form p1 y contributed properties with a substantial_built-in_loss and z contributed properties with a built in gain that were expected to provide p1 with substantial income when p2 purportedly purchased y’s interest in p1 the cash was immediately transferred to taxpayer pursuant to the revolving credit agreement and y’s purported loss from its sale of its limited_partnership_interest in p1 was ultimately recognized by taxpayer on its consolidated_return it appears that the parties intent from the outset was to provide taxpayer with a cash loan and formalize the transactions in a manner that provided taxpayer with the benefit of omitting the loan from its balance_sheet and recognizing a tax loss taxpayer’s other stated business objectives for the transactions were to organize the partnership and limited_partnership_interest to minimize return requested by the outside investors by designing an attractive environmentally risky assets in a corporate subsidiary and providing corporate investors with a preferred_return and lower share of losses and to limit p2’s commitment to a years with an opportunity to renew for extended period based on renegotiated terms in furtherance of these stated objectives on d4 the same day package placing postf-168625-01 the phase loan proceeds were distributed to p2 and p2 purportedly purchased i of y’s limited_partnership_interest in p1 the p1 partnership_agreement was amended one amendment provided for a special_allocation of income first to the limited partners’ cumulative priority return which was defined as e per annum of the dollar_figurej at risk capital invested by p2 f if the distribution was in arrears income was allocated next to restore any losses of the limited partners then to restore any losses of the general partners and then to expenses of the general partners that exceeded cumulative profits any remaining balance was allocated b to the limited partners and n to the general partners the special_allocation of income essentially guaranteed p2 a e f if payment was in arrears return on dollar_figurej of the total dollar_figurek that it paid to y in the purported sale it does not appear that the dollar_figurej was at the risk of the venture considering both the special_allocation and z’s contribution of the to p1 which the parties understood would generate a substantial amount of income it does appear however that the allocation of b of the remaining income was subject_to the risk of the venture this important factor supports our conclusion that the substance of the transactions was a loan from p2 to p1 for which p2 received a b limited_partnership_interest in p1 in addition to the monthly interest payments of e f if in arrears due from p1 to p2 the parties’ intent that p2’s interest in p1 would be transitory limited to only a a- year term reinforces the conclusion that the substance of the transactions was a loan by p2 to p1 taxpayer’s documents state that p2’s investment commitment was limited to a years although p2 did have the opportunity to renew for an extended period based on a negotiation bank’s documents state that p2 was formed to purchase and own a limited_partnership_interest in p1 for a years although p2’s partnership_agreement contemplated p2’s existence for b years the financial models in p2’s documents indicates that the parties expected a liquidation of p2’s investment in p1 at the end of a years the prearranged a year term of p2’s ownership of the p1 limited_partnership_interest directly corresponds to the a year term of bank’s loan to p2 it appears that the p2 was a special purpose partnership solicited by bank and formed only to provide formality to the purported sale transactions other provisions of the d4 amendments to the p1 partnership_agreement allowed z to cause all of the p2 limited_partnership interests to be retired and provided that the limited partners did not have any right or power to take part in the management or control of the partnership these provisions indicate that p2’s economic_interest in the partnership was that of a lender and not a partner based on the facts as currently developed we conclude that the service may argue that the substance of the transactions was a loan from p2 to p1 for which p2 received a b limited_partnership_interest in p1 in addition to the monthly interest payments due from p1 because the facts are still under development with respect postf-168625-01 to years year through year we suggest that you request additional advice when the facts are complete case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries
